*162Dissenting Opinion by
President Judge Crumlish, Jr.:
I respectfully dissent. Despite Cilios assertions of her availability for work, the record is replete with an overwhelming list of availability restrictions. These include difficulties in securing transportation, problems in arranging for babysitting, conflicts with the class schedules of both Cilio and her husband, as well as with her husbands work schedule, and the personal preferences of Cilio and her husband. While concerns with transportation, child-care problems and educational status may legitimately justify a limitation on availability for work, their cumulative effect is to remove Cilio from the labor force.
In Roman v. Unemployment Compensation Board of Review, 51 Pa. Commonwealth Ct. 44, 413 A.2d 775 (1980), we held that a claimant, whose problems with babysitting and her infant daughters illness discouraged an employment opportunity, had in effect refused employment and was therefore ineligible for benefits. I do not consider Cilios alleged availability, as constricted by her judgments of convenience and necessity,1 to represent a legitimate attachment to the labor force.
*163Consequently, it is my belief that a remand for a factual inquiry into the condition of the local labor market is unnecessary. Accordingly, I would affirm the order of the Board.

 Testimony adduced at the hearing before the referee indicated that although Cilio was offered work on an 11 o’clock p.m. to 7 o’clock a.m. shift, she refused because of a personal objection to working at a hospital where abortions were performed. There was, however, no evidence that she would have been required to work in the hospital’s obstetrics and gynecology unit.
Also, while Cilio alleges that she was available from 7 o’clock a.m. to 3 o’clock p.m. Sunday, Monday, Wednesday, Friday and Saturday, she later expressed a preference not to work Friday, Saturday and Sunday, consecutively.
The testimony also indicated various other reasons for her unavailability, such as a brother’s-in-law symphony performance, her husband’s preference that she not work from 3 o’clock p.m. to 11 o’clock p.m., and her refusal to accept a private case based on her own assessment that she was unqualified.